UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-53286 CENTAURUS DIAMOND TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 71-1050559 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1000 W. Bonanza Rd., Las Vegas, Nevada 89106 (Address of principal executive offices) (702) 382-3385 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non-accelerated filer [] (Do not check if a small reporting company) Small Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No[X] The number of shares outstanding of the registrant’s common stock at August 20, 2012 was 73,000,000. CENTAURUS DIAMOND TECHNOLOGIES, INC. FORM 10-Q INDEX Page Number PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 29 ITEM 4. Controls and Procedures 29 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 30 ITEM 1A Risk Factors 30 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 3. Defaults Upon Senior Securities 30 ITEM 4. Mine Safety Disclosures 30 ITEM 5. Other Information 30 ITEM 6. Exhibits 30 SIGNATURES 31 2 FORWARD-LOOKING STATEMENTS This Report on Form 10-Q contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward-looking statements included in this report.Such statements may be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intend,” “continue,” or similar terms, variations of such terms or the negative of such terms.Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties, which could cause actual results to differ materially from those described in the forward-looking statements.Such statements address future events and conditions concerning, among others, capital expenditures, earnings, litigation, regulatory matters, liquidity and capital resources, and accounting matters.Actual results in each case could differ materially from those anticipated in such statements by reason of factors such as future economic conditions, changes in consumer demand, legislative, regulatory and competitive developments in markets in which we operate, results of litigation, and other circumstances affecting anticipated revenues and costs, and the risk factors set forth in our Annual Report on Form 10-K filed on August 10, 2012. As used in this Form 10-Q, “we,” “us,” and “our” refer to Centaurus Diamond Technologies, Inc., which is also sometimes referred to as the “Company.” YOU SHOULD NOT PLACE UNDUE RELIANCE ON THESE FORWARD LOOKING STATEMENTS The forward-looking statements made in this report on Form 10-Q relate only to events or information as of the date on which the statements are made in this report on Form 10-Q.Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events.You should read this report and the documents that we reference in this report, including documents referenced by incorporation, completely and with the understanding that our actual future results may be materially different from what we expect or hope. 3 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Centaurus Diamond Technologies, Inc. (A Development Stage Company) June 30, 2012 and 2011 Index to the Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at June 30, 2012 (Unaudited) and March 31, 2012 5 Consolidated Statements of Operations for the Three Months Ended June 30, 2012 and 2011 and for the Period from July 27, 2001 (Inception) through June 30, 2012 (Unaudited) 6 Consolidated Statement of Stockholders’ Equity for the Period from July 27, 2001 (Inception) through June 30, 2012 (Unaudited) 7 Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2012 and 2011 and for the Period from July 27, 2001 (Inception) through June 30, 2012 (Unaudited) 8 Notes to the Consolidated Financial Statements (Unaudited) 9-21 4 Centaurus Diamond Technologies, Inc. (A Development Stage Company) Consolidated Balance Sheets June 30, 2012 March 31, 2012 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $
